OPINION — AG — ** EQUAL RIGHTS AMENDMENT — CONTINUOUS VITALITY ** THE SENATE MUST ACT UPON THE PROPOSED EQUAL RIGHTS AMENDMENT TO THE FEDERAL CONSTITUTION BECAUSE EVEN THOUGH SAID AMENDMENT WAS RATIFIED BY THE SENATE OF THE 33RD LEGISLATURE, IT WAS 'NOT' PASSED BY THE 33RD LEGISLATURE AS A WHOLE, AND THE ACTIONS OF THE SENATE ALONE IN THE 33RD LEGISLATURE DID 'NOT' HAVE THE CONTINUOUS VITALITY SO THAT THEIR ACTIONS HAVE 'NO' EFFECT UPON THE PRESENT SENATE. (LEGISLATION, VALIDITY, ADJOURNMENT, STATUS) CITE: ARTICLE V, SECTION 34, ARTICLE V, SECTION 1, OPINION NO. 67-206 (MARVIN C. EMERSON)